DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The substitute specification filed 07/18/2022 is entered.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
	Applicant argues that Bharara “fails to disclose measuring the temperature of a selected control area.” Remarks, P.9. This assertion is unfounded and not supported by the record. As stated in the non-final action (NF) of 3/18/2022 Bharara discloses:
selecting an area of clinical relevance o the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, joystick, or the like. In other embodiments, the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]);
…
selecting a control area on the skin surface of said mammal (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]); 
using said non-contact device to measure the temperature of the control area (“Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).“ [0091]-[0093]); NF, P.3-4.
As cited above, Bharara discloses measuring the average/mean foot temperature as the temperature of a selected control area. The foot is the selected control area on the skin of a human. The thermal imaging camera is the non-contact device to measure the temperature of the foot. 
	Applicant further argues that Bhara does not disclose determining “relative temperature differences between the selected control area and the wound situs.” Remarks, P.9. This assertion is unfounded and not supported by the record. As stated in the non-final action (NF) of 3/18/2022 Bharara discloses:
using a non-contact device to measure the temperature of said clinically relevant area (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin. “ [0043]; “In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]);
…
determining a difference in relative temperature between said control area and said clinically relevant area (“WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]). NF, P.4
As cited above, Bharara discloses measuring the temperature of a region having anomalous temperature, such as the ulcer region temperature, as the temperature of the selected area of clinical interest or wound situs. Bharara further discloses determining a relative temperature difference, ΔT, between the ulcer region temperature, i.e., the temperature of the wound situs, and the mean foot temperature, i.e., the temperature of the selected control area. 
	Thus, as Bharara discloses the asserted claim features, applicant’s argument is unpersuasive. 
Applicant further argues that the teachings of the Rogers reference cannot be combined with the teachings of the Bharara reference. Remarks, P.10-11. Applicant’s reliance on analogy to In re Ratti is fundamentally flawed. As summarized by the applicant on page 10 of the remarks, the holding of In re Ratti is premised on a requirement of resilience in the primary reference that is in opposite to a requirement of rigidity in the claimed invention. Applicant has not only failed to demonstrate a requirement in the Bharara reference that is in opposite to a requirement in the Rogers reference, but also applicant has failed to demonstrate a requirement in the Bharara reference or the Rogers reference that is in opposite to a requirement in the claimed invention. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
First, applicant alleges, without evidence, that the Bharara reference requires the use of a two-dimensional sensor to perform temperature measurement. Bharara presents no such requirement. Paragraphs [0090]-[0094] of Bharara disclose obtaining temperature measurements at a distance above the skin at six control sites on the foot for the mean foot temperature and a site on the ulcer for the ulcer temperature. While Bharara discloses that these temperature measurements may be made using a thermal image camera, Bharara presents no requirement that the temperature measurements be made in two-dimensions. The individual temperature measurements at the six control sites on the foot and the ulcer site are equally capable of being performed using a one-dimensional or two-dimensional sensor, the two-dimensional sensor simply being an array of one-dimensional sensors. An individual temperature sensor acquires an individual temperature measurement that is agnostic to the presence of any additional temperature sensors. Further, the disclosure of paragraphs [0090]-[0094] are entirely absent a requirement to perform two-dimensional temperature sensing as alleged by the applicant. Applicant appears to confuse the use of two-dimensional image data to measure the size/area of the wound/ulcer and/or to identify the position of the wound with the individual temperature measurements. A feature that is required, by definition, is one that must be present for the operation of the disclosed invention. Applicant fails to identify an explicit feature of Bharara that is required for the disclosed invention of Bharara to operate. Mere disclosure of an embodiment using a two-dimensional sensor array does not equate to a requirement that a two-dimensional sensor array must be used. Thus, as applicant has not identified a feature that Bharara explictly states must be present for the operation of Bharara’s temperature measurements, applicant has failed to support an analogy to the requirement of resilience in In re Ratti. 
Second, applicant alleges, without evidence, that the Rogers reference requires the use of a one-dimensional sensor to perform temperature measurement. Rogers presents no such requirement. Paragraphs [0007]-[0009] of Rogers teach obtaining temperature measurements by scanning a temperature sensor at a distance above the skin along the skin from a control region ahead of the lesion, a wound region above the lesion, and a control region behind the lesion. While Rogers teaches that these temperature measurements may be made using “a focal plane detector, a microbolometer, or a radiometer,” Rogers further teaches “[t]he sensor can be of any suitable type, and can measure the infra-red (IR) radiation in any convenient way.” [0011]. Thus, Rogers not only lists suitable individual temperature measurement sensors, but also provides that any sensor suitable for measuring infra-red radiation may be used for the disclosed invention. Rogers thereby presents no requirement that the temperature measurements be made in one-dimension. The teachings of paragraphs [0007]-[0009] are equally applicable to a single temperature sensor as to an array of temperature sensors. Replacing the one-dimensional sensor of Rogers with a two-dimensional sensor array changes only the coverage of each individual scan along the lateral or vertical dimensions and imposes no impediment to the measurement of a line of values along a linear path created in Rogers by scanning the sensor or sensor array along a linear path. A feature that is required, by definition, is one that must be present for the operation of the disclosed invention. Applicant fails to identify an explicit feature of Rogers that is required for the disclosed invention of Rogers to operate. Mere disclosure of an embodiment using a one-dimensional sensor does not equate to a requirement that a one-dimensional sensor must be used. Thus, as applicant has not identified a feature that Rogers explictly states must be present for the operation of Rogers’ temperature measurements, applicant has failed to support an analogy to the requirement of resilience in In re Ratti. 
Third, applicant is again reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is improper for applicant to bodily incorporate the feature of a one-dimensional temperature sensor of Rogers into the structure of the Bharara reference. Applicant must address the combined teachings of the Bharara and Rogers references. It is improper for applicant to employ Rogers to impose a requirement to modify the Bharara reference to operate solely with a single one-dimensional temperature sensor and, as discussed above, Rogers cannot fairly be read to contain such a requirement limiting Rogers to a single one-dimensional temperature sensor. Fairly read in combination, Bharara in further view of Rogers teaches that any given temperature sensor or array of temperature sensors may be scanned along a predetermined vector, such as a linear path, to measure a temperature gradient across a wound region. As stated in the non-final action: 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. NF, P.9.
Bharara discloses taking measurements at a plurality of positions within a region of interest and Rogers teaches taking measurements at a plurality of positions along a profile line across a region of interest. Simply modifying the manner by which temperature scanning is performed, at a plurality of positions vs a plurality of positions along a line, does not impose any requirement on whether the temperature sensor utilizes a one-dimensional sensor or a two-dimensional sensor array. Applicant further presents no arguments addressing the explicit motivation cited above to combine the disclosure of Bharara with the teachings of Rogers. Thus, as applicant has not demonstrated that one having ordinary skill in the art would not be motivated to combine the teachings of Bharara and Rogers to teach scanning a temperature profile line across a wound region, applicant fails to establish analogy to In re Ratti.
Fourth, applicant’s analogy to In re Ratti is fundamentally flawed as applicant presents no arguments establishing a requirement in the claimed invention that is in opposite to either the disclosure of Bharara or the teachings of Rogers. Applicant makes no argument that either the example two-dimensional temperature sensor array of Bharara or the example one-dimensional temperature sensor of Rogers is in conflict with any of the features recited in the claimed invention or that the combination of Bharara in further view of Rogers is in such conflict with the claimed invention. Thus, as the rule of In re Ratti is limited to a conflict between of a feature required in a prior art reference and a feature required in the claimed invention, In re Ratti bears no analogy with an alleged conflict between a feature required in a primary reference and a feature required in a second reference. The rule is, therefore, inapplicable in this case rendering applicant’s argument moot.

Applicant’s arguments with respect to newly introduced claim(s) 15-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharara et al. (U.S. Pub. No. 2013/0162796), hereinafter “Bharara.”

Regarding claim 11, Bharara discloses a method of determining a likelihood of a deep tissue injury in a mammal (“Described are imaging apparatus and methods for imaging an area of interest, such as selected regions on a surface of a human or other living subject, by thermal and non-thermal means. Methods of using the apparatus to detect and monitor wounds in an area of interest on a subject are also described. The apparatus and methods have particular utility for detection and monitoring of ulcerations and general wound degradations, as well as of conditions that could result in formation of such lesions.” Abstract), said method comprising the steps of: 
selecting an area of clinical interest on the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, joystick, or the like. In other embodiments, the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]); 
using a non-contact device to measure the temperature of the selected area of clinical interest (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin. “ [0043]; “In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]); 
selecting a control area on the skin surface of said mammal (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]); 
using the non-contact device to measure the temperature of the selected control area (“Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).“ [0091]-[0093]); 
determining a relative temperature difference between the selected control area and the selected area of clinical interest (“WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]).

Regarding claim 12, Bharara discloses using the non-contact device to determine an average measured temperature of the selected area of clinical interest (“In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]; “mean temperature of the wound, mean temperature of defined areas of the wound” [0062]; “Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… ΔT is the temperature difference between the ulcer and mean foot temperature” [0091]-[0093]);
using the non-contact device to determine an average measured temperature of the control area (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]); and
calculating the difference between the average measured temperature of the selected control area and the average measured temperature of the selected area of clinical interest (“WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]).

Regarding claim 15, Bharara discloses the skin surface of the selected area of clinical interest covers a suspected deep tissue injury (“In other examples the wounds are not yet apparent on the skin surface, but are present below the surface and only detectable through non-surficial imaging, for example, thermographic imaging. Particular examples of wounds that can be detected, identified, and monitored include, but are not limited to, diabetic ulcers, pressure ulcers, venous ulcers, and the like.” [0040]).

Regarding claim 16, Bharara discloses the step of selecting a control area comprises selecting a control area outside of the selected area of clinical interest (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara in further view of Rogers et al. (U.S. Pub. No. 2003/0167008), hereinafter “Rogers.” 

Regarding claim 13, Bharara discloses a method of determining a likelihood of a deep tissue injury in a mammal (“Described are imaging apparatus and methods for imaging an area of interest, such as selected regions on a surface of a human or other living subject, by thermal and non-thermal means. Methods of using the apparatus to detect and monitor wounds in an area of interest on a subject are also described. The apparatus and methods have particular utility for detection and monitoring of ulcerations and general wound degradations, as well as of conditions that could result in formation of such lesions.” Abstract), said method comprising the steps of:  
selecting an area of clinical interest on the skin surface of a mammal (“methods and apparatus for imaging selected regions of living skin of a human” [0002]; “In particular embodiments, the user first identifies or designates an area of interest within the aligned image, e.g., using the user interface. For example, the user defines the area of interest on a touch-screen display using a stylus or the user's finger. In other examples, the user defines an area of interest using an input device such as a keyboard, mouse, joystick, or the like. In other embodiments, the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]);
using a non-contact device to measure temperature of the selected area of clinical interest at a plurality of locations within the selected area of clinical interest (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin.” [0043]; “In particular embodiments, the imaging apparatus 10 also comprises a proximity sensor 24. The proximity sensor 24 provides data on the distance between the imaging apparatus (specifically the imaging sensors) and the subject 11 being imaged. Such data allows a user to obtain multiple images of a subject over time, at the same distance, and allows for more consistent imaging of the area of interest.” [0051]; “Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data and determines the location of the suspect wound(s) in the area of interest, and also determines thermal and non-thermal parameters of the area of interest for use in determining the corresponding WII value. Non-limiting examples of the measured parameters include: area of the suspect wound, mean temperature of the wound, mean temperature of defined areas of the wound, highest/lowest wound temperature, and any area of the highest/lowest wound temperature” [0062]).
However, Bharara may not explictly disclose using a non-contact device to measure the temperature of the selected area of clinical interest at a plurality of locations along a preselected vector within the selected area of clinical interest
determining the gradient of the temperature within the selected area of clinical interest.
However, in the same field of endeavor of thermal imaging of mammalian surfaces, Rogers teaches using a non-contact device to measure the temperature of the selected area of clinical interest (“an infra-red sensor positionable adjacent the skin, at a given distance above the skin, to detect infra-red radiation emanating from the skin” [0007]) at a plurality of locations along a preselected vector within the selected area of clinical interest (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a gradient of raised and rising temperature. Over the lesion… mirror image of these three stages” [0030]-[0034]);
determining the gradient of the temperature within the selected area of clinical interest (“the system has the ability to recognise temperature gradients” [0028]; “The system can be programmed to recognise these boundaries by setting gradient characteristics on the data.” [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. 

Regarding claim 14, Bharara discloses selecting a control area on the skin of the mammal (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]);
using the non-contact device to measure temperature-indicative values of the selected control area at a plurality of locations within the selected control area (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]); and
calculating the difference between the average temperature-indicative value of the selected control area and the average temperature-indicative value of the selected area of clinical interest (mean temperature of the wound, mean temperature of defined areas of the wound” [0062]; “WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]).
However, Bharara may not explictly disclose using the non-contact device to measure temperature-indicative values of the selected control area at a plurality of locations along a preselected vector within the selected control area; and
determining the gradient of temperature-indicative values within the selected control area.
However, in the same field of endeavor of thermal imaging of mammalian surfaces, Rogers teaches using the non-contact device to measure temperature-indicative values of the selected control area (“an infra-red sensor positionable adjacent the skin, at a given distance above the skin, to detect infra-red radiation emanating from the skin” [0007]) at a plurality of locations along a preselected vector within the selected control area (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: Far from the lesion: normal skin, a relative low temperature that is relatively constant… mirror image of these three stages” [0030]-[0034]); and
determining the gradient of temperature-indicative values within the selected control area (“the system has the ability to recognise temperature gradients” [0028]; “The system can be programmed to recognise these boundaries by setting gradient characteristics on the data.” [0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. 

Regarding claim 21, Bharara discloses the skin surface of the selected area of clinical interest covers a suspected deep tissue injury (“In other examples the wounds are not yet apparent on the skin surface, but are present below the surface and only detectable through non-surficial imaging, for example, thermographic imaging. Particular examples of wounds that can be detected, identified, and monitored include, but are not limited to, diabetic ulcers, pressure ulcers, venous ulcers, and the like.” [0040]).

Regarding claim 22, Bharara discloses the step of selecting a control area comprises selecting a control area outside of the selected area of clinical interest (“Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara in further view of Bharara et al. (“Thermography and thermometry in the assessment of diabetic neuropathic foot: a case for furthering the role of thermal techniques” 2006), hereinafter “Bharara ’06.”

Regarding claim 17, Bharara discloses the non-contact device has a commonly-housed (“the thermal-image sensor and non-thermal image sensor are components of the same imaging device and housed together.” [0045]) thermal sensor (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin.” [0043]) and visual camera (“The non-thermal image sensor 12 can be any digital camera that is sensitive to one or more non-IR wavelengths, and that can produce a non-thermal image of the area of interest on the subject. In particular embodiments the non-thermal image sensor 12 is sensitive to visible light, and is part of an electro-optical camera equipped with a charged-coupled-device (CCD) sensor.” [0044]).
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043]).

Regarding claim 18, Bharara discloses displaying a thermal image captured by the thermal sensor and a visual image captured by the visual camera on a display apparatus (“An electro-optical (E/O) sensor output provides a visual (non-thermal) image, while an infrared (IR) sensor output provides a corresponding thermal image (S440). The user can then select how the images are displayed on the screen (side-by-side or individually) (S442), and the visual and thermal images are displayed (S444).” [0084]);
selecting the control area with a computing device (“Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data and determines the location of the suspect wound(s) in the area of interest, and also determines the thermal and non-thermal parameters of the area of interest for use in determining the corresponding WII value… [a]fter the non-thermal and thermal image parameters are measured, the apparatus calculates WII value… between the area of interest and mean temperature in a larger area” [0061]-[0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]; see also Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis);
selecting the area of clinical interest with the computing device (“the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]; see also Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis); and
calculating the difference between the average measured temperature of the selected control area (“mean temperature in a larger area” [0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]) and the average measured temperature of the selected area of clinical interest (“mean temperature of the wound, mean temperature of defined areas of the wound” [0062]; “Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… ΔT is the temperature difference between the ulcer and mean foot temperature” [0091]-[0093]), with the computing device (“the apparatus calculates a WII value… Once calculated, the WII value associated with a particular subject can be stored in a memory (e.g., in the apparatus or in a separate computer, or in a memory associated with a server coupled to the apparatus)” [0063]-[0064]; “WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]).
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043]).

Regarding claim 19, Bharara discloses determining the average measured temperature of the selected control area with the computing device (“Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data” [0062]; “mean temperature in a larger area” [0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]) and
determining the average measured temperature of the selected area of clinical interest with the computing device (“Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data… mean temperature of the wound, mean temperature of defined areas of the wound, [0062]).

Regarding claim 20, Bharara discloses the thermal sensor, the visual camera, the display apparatus and the computing device, in operative intercommunication (“a thermal image sensor for capturing thermal images, a non-thermal image sensor for capturing non-thermal images, a display for outputting the captured (and aligned) images for review by a user, and a controller, such as a computer processor, which is operably connected to the thermal image sensor, the non-thermal image sensor, and the display.” [0011]).
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043]).

Claims 23-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bharara in further view of Rogers in further view of Bharara ’06.

Regarding claim 23, Bharara discloses the non-contact device has a commonly-housed (“the thermal-image sensor and non-thermal image sensor are components of the same imaging device and housed together.” [0045]) thermal sensor (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin.” [0043]) and visual camera (“The non-thermal image sensor 12 can be any digital camera that is sensitive to one or more non-IR wavelengths, and that can produce a non-thermal image of the area of interest on the subject. In particular embodiments the non-thermal image sensor 12 is sensitive to visible light, and is part of an electro-optical camera equipped with a charged-coupled-device (CCD) sensor.” [0044]).
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043]).

Regarding claim 24, Bharara discloses displaying a thermal image captured by the thermal sensor and a visual image captured by the visual camera on a display apparatus (“An electro-optical (E/O) sensor output provides a visual (non-thermal) image, while an infrared (IR) sensor output provides a corresponding thermal image (S440). The user can then select how the images are displayed on the screen (side-by-side or individually) (S442), and the visual and thermal images are displayed (S444).” [0084]);
selecting the control area with a computing device (“Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data and determines the location of the suspect wound(s) in the area of interest, and also determines the thermal and non-thermal parameters of the area of interest for use in determining the corresponding WII value… [a]fter the non-thermal and thermal image parameters are measured, the apparatus calculates WII value… between the area of interest and mean temperature in a larger area” [0061]-[0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]; see also Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis);
selecting the area of clinical interest with the computing device (“the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]; see also Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis); and
calculating the difference between the average temperature-indicative value of the selected control area (“mean temperature in a larger area” [0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]) and the average temperature-indicative value of the selected area of clinical interest (“mean temperature of the wound, mean temperature of defined areas of the wound” [0062]; “Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… ΔT is the temperature difference between the ulcer and mean foot temperature” [0091]-[0093]), with the computing device (“the apparatus calculates a WII value… Once calculated, the WII value associated with a particular subject can be stored in a memory (e.g., in the apparatus or in a separate computer, or in a memory associated with a server coupled to the apparatus)” [0063]-[0064]; “WIT was calculated from the following formula: WII=(ΔT*a)/A, wherein ΔT is the temperature difference between the ulcer and mean foot temperature, a is the area of the region with the highest or lowest temperature in the ulcer, and A is the area of the wound bed.” [0093]).
However, Bharara may not explictly disclose defining the preselected vector within the selected area of clinical interest with the computing device; and
defining the preselected vector within the selected control area with the computing device.
However, in the same field of endeavor of thermal imaging of mammalian surfaces, Rogers teaches defining the preselected vector within the selected area of clinical interest with the computing device (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a gradient of raised and rising temperature. Over the lesion… mirror image of these three stages” [0030]-[0034]; microprocessor control of the acquisition and display of the profile line within the lesion region [0024]-[0027]; see also microprocessor control in [0077]); and
defining the preselected vector within the selected control area with the computing device (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a gradient of raised and rising temperature. Over the lesion… mirror image of these three stages” [0030]-[0034]; microprocessor control of the acquisition and display of the profile line within the outer extent region [0024]-[0027]; see also microprocessor control in [0077])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. 
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043])

Regarding claim 25, Bharara discloses determining the average temperature-indicative value of the selected control area with the computing device (“Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data” [0062]; “mean temperature in a larger area” [0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]) and
determining the average temperature-indicative value of the selected area of clinical interest with the computing device (“Once an area of interest is defined, one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data… mean temperature of the wound, mean temperature of defined areas of the wound, [0062]).

Regarding claim 26, Bharara discloses the thermal sensor, the visual camera, the display apparatus and the computing device, in operative intercommunication (“a thermal image sensor for capturing thermal images, a non-thermal image sensor for capturing non-thermal images, a display for outputting the captured (and aligned) images for review by a user, and a controller, such as a computer processor, which is operably connected to the thermal image sensor, the non-thermal image sensor, and the display.” [0011]).
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043]).

Regarding claim 28, Bharara discloses the temperature-indicative values of the selected area of clinical interest and the temperature-indicative values of the selected control area are measured by using a thermal sensor of the non-contact device (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin.” [0043]; “Using the imaging apparatus described herein, the alignment of thermal and non-thermal images produces a thermal image with which WII values can be determined for the areas of interest… one or more thermal and non-thermal parameters of the area are measured using the apparatus. The apparatus (specifically the controller 10) quantifies the thermographic data and determines the location of the suspect wound(s) in the area of interest, and also determines thermal and non-thermal parameters of the area of interest for use in determining the corresponding WII value… mean temperature of the wound, mean temperature of defined areas of the wound… mean temperature in a larger area, [0061]-[0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]).
However, Bharara may not explictly disclose the thermal sensor comprises a microbolometer.
However, in the same field of endeavor of thermal sensing, Bharara ‘06 teaches the thermal sensor comprises a microbolometer (focal plane array/microbolometer-type detector used in an IR camera, P.254). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Bharara ‘06’s microbolometer-type detector for the thermal sensor as employed in Bharara as Bharara explictly states that “The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths” and “[m]any different IR-sensitive cameras are available in the art and may be used with the described imaging apparatus.” Bharara, [0043]).

Regarding claim 29, Bharara discloses the temperature-indicative values of the selected area of clinical interest and the temperature-indicative values of the selected control area are pixel values indicative of thermal intensities (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin. The resolution of the thermal-image sensor 14 should be at least approximately between 320×240 pixels and 640×480 pixels.” [0043]; “The apparatus (specifically the controller 10) quantifies the thermographic data… mean temperature of the wound, mean temperature of defined areas of the wound… temperature difference between the area of interest and mean temperature in a larger area” [0062]-[0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]; “Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… ΔT is the temperature difference between the ulcer and mean foot temperature” [0091]-[0093]; see also Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis including temperature information of the tissue areas).

Regarding claim 30, Bharara discloses the pixel values are indicative of relative thermal intensity levels (“The thermal-image sensor 14 can be any digital camera that is sensitive to infrared wavelengths. For example, in particular embodiments, the thermal-image sensor 14 is a complementary metal-oxide-semiconductor (CMOS) camera sensitive to infrared wavelengths in the range of approximately 8-14 micrometers (μm) with an accuracy of at least 0.05 degrees Celsius, and capable of detecting an emissivity of 0.975, which is typical of human skin. The resolution of the thermal-image sensor 14 should be at least approximately between 320×240 pixels and 640×480 pixels.” [0043]; “The apparatus (specifically the controller 10) quantifies the thermographic data… mean temperature of the wound, mean temperature of defined areas of the wound… temperature difference between the area of interest and mean temperature in a larger area” [0062]-[0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]; “Thermal image data were collected with a thermal imaging camera at baseline and 7, 14, 21, 35, and 48 days… ΔT is the temperature difference between the ulcer and mean foot temperature” [0091]-[0093]; see also Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis including temperature information of the tissue areas).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bharara in further view of Rogers in further view of Bharara ’06 in further view of Warnke & Pickett (U.S. Pub. No. 2010/0014746), hereinafter “Warnke.”

Regarding claim 27, Bharara discloses displaying the selected area of clinical interest on the display (“On the touch screen display, the user then isolates and demarcates the wound area for analysis (S538). In the illustrated embodiment, this is accomplished through use of a user-manipulated stylus. Alternatively, any suitable method for selecting a region of interest in a registered image can be used to isolate and demarcate the wound area for analysis” [0086]; “the image-analysis software automatically defines an image region surrounding an area having an anomalous temperature, wherein the area is in excess of a threshold area.” [0061]; Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis); and
displaying the selected control area on the display apparatus (“mean temperature in a larger area” [0063]; “Average foot temperature was obtained by recording the temperature at six anatomical sites (metatarsal heads 1-5 and hallux).” [0093]; Figs. 9A-9E depicting controller determined contours of wound areas and normal, healthy tissue areas from thermal and visual image analysis including the metatarsal heads and the hallux of the foot).
However, Bharara may not explictly disclose displaying the preselected vector within the selected area of clinical interest on the display apparatus; and
displaying the preselected vector within the selected control area on the display apparatus.
However, in the same field of endeavor of thermal imaging of mammalian surfaces, Rogers teaches defining the preselected vector within the selected area of clinical interest (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a gradient of raised and rising temperature. Over the lesion… mirror image of these three stages” [0030]-[0034]; microprocessor control of the acquisition and display of the profile line within the lesion region [0024]-[0027]; see also microprocessor control in [0077]); and
defining the preselected vector within the selected control area (“means for traversing the sensor in a measurable manner along a line across the skin; means for sequentially recording the output of the sensor, and thus infra-red radiation incident on the sensor, at a series of points along the line” [0008]-[0009]; “The line temperature profile can be split into significant segments as follows: …From the outer extent of thermal influence to the actual lesion: a gradient of raised and rising temperature. Over the lesion… mirror image of these three stages” [0030]-[0034]; microprocessor control of the acquisition and display of the profile line within the outer extent region [0024]-[0027]; see also microprocessor control in [0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara’s disclosure of taking temperature measurements at a plurality of positions within the region of interest with Rogers’ teaching of taking temperature measurements at a plurality of positions within the region of interest in a profile line and identifying the temperature gradient of the region of interest to achieve the predictable result of improving the ease of use and accuracy of the temperature measurements by allowing for automated triggering of the measurement at the beginning of the extent of the inflamed region of interest and to allow for the user to intuitively view the temperature variability. Rogers, [0035] and [0052]. 
However, Bharara in further view of Rogers may not explictly teach displaying the preselected vector on the display apparatus.
However, in the same field of endeavor of thermal sensing, Warnke teaches displaying the preselected vector on the display apparatus (display of predetermined lines corresponding to temperature profiles within regions of interest, Fig. 5 and [0018]-[0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bharara in further view of Rogers’ teaching of defining predetermined lines over the region of clinical interest, i.e. the wound/lesion, and over the control region, i.e., the regions outside of the wound/lesion region for determining temperature profile with Warnke’s teaching of displaying the predetermined lines within the regions for which the generated temperature profile correspond to achieve the predictable result that display of the predetermined line provides the user with an intuitive visual understanding of the relationship between the generated temperature profile and the corresponding region from which the temperature profile is derived. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bharara et al. (“Wound inflammatory index: a ‘proof of concept’ study to assess wound healing trajectory” 2010) discloses the use of a combined thermal imaging and optical imaging system to determine the site of a deep tissue injury and to generate an index based on a relative temperature difference between the region of the deep tissue injury and normal, healthy tissue. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793